Citation Nr: 1025809	
Decision Date: 07/12/10    Archive Date: 07/19/10

DOCKET NO.  08-24 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for scarlet fever.

2.  Entitlement to service connection for atrial fibrillation, to 
include as secondary to scarlet fever.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel



INTRODUCTION

The Veteran had active service from February 1945 to July 1946.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Fargo, North 
Dakota.

The Board previously referred the case for an expert opinion from 
a cardiologist with the Veteran's Health Administration (VHA).  
That opinion was reviewed and is of record.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The competent evidence fails to demonstrate that the Veteran 
has scarlet fever that is related to his active service.

2.  The competent evidence fails to demonstrate that the 
Veteran's atrial fibrillation is related to his active service or 
directly caused or aggravated by any service connected 
disability.


CONCLUSIONS OF LAW

2.  Scarlet fever was not incurred in or aggravated by the 
Veteran's active military service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2009).

3.  Atrial fibrillation was not incurred in or aggravated by the 
Veteran's active military service, nor is it proximately due to 
or the result of a service-connected disability.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of (1) the information and evidence not 
of record that is necessary to substantiate a claim, (2) which 
information and evidence VA will obtain, and (3) which 
information and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2009); see 
also 73 Fed. Reg. 23,353-6 (April 30, 2008) (codified at 
38 C.F.R. § 3.159 (May 30, 2008)).  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  

After careful review of the claims file, the Board finds that the 
letter dated in June 2007 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
this regard, this letter advised the Veteran what information and 
evidence was needed to substantiate the claim decided herein.  
This letter also requested that the Veteran provide enough 
information for the RO to request records from any sources of 
information and evidence identified by the Veteran, as well as 
what information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.  

On March 3, 2006, the Court issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006), which held that the VCAA 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  The June 2007 letter provided 
this notice to the Veteran.  

The Board observes that the June 2007 letter was sent to the 
Veteran prior to the August 2007 rating decision.  The VCAA 
notice with respect to the elements addressed in this letter was 
therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this regard, the notice provided in the June 2007 
letter fully complied with the requirements of 38 U.S.C.A. § 
5103(a), 38 C.F.R. § 3.159(b) (2009), and Dingess, supra.

Therefore the Board concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no outstanding 
duty to inform the Veteran that any additional information or 
evidence in needed.

The Board finds that VA has also fulfilled its duty to assist the 
Veteran in making reasonable efforts to identify and obtain 
relevant records in support of the Veteran's claims and providing 
a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(4)(i) (2009).  In this regard, the Veteran's service 
treatment records, service personnel records, and private 
treatment records are associated with the claims folder.  

The Board recognizes a duty to provide a VA examination when the 
record lacks evidence to decide the Veteran's claim and there is 
evidence of (1) a current disability, (2) an in-service event, 
injury, or disease, and (3) some indication that the claimed 
disability may be associated with the established event, injury, 
or disease.  38 C.F.R. § 3.159(c)(4)(i) (2009); see also McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  A VA opinion with respect 
to the issues on appeal was obtained in August 2007.  38 C.F.R. 
§ 3.159(c) (4).  Additionally, the Board notes that a private 
opinion was also provided.  The examiners having come to 
different conclusion, the Board additionally sought the opinion 
of a cardiologist with regard to the Veteran's claim for atrial 
fibrillation as secondary to his claimed scarlet fever.  To that 
end, when VA undertakes to provide a VA examination or obtain a 
VA opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As 
noted below, the Board finds that the opinions, to include the VA 
opinion as well as the January 2010 opinion of the VHA 
cardiologist, obtained in this case are more than adequate, as 
they are predicated on a full reading of the private medical 
records in the Veteran's claims file.  They consider all of the 
pertinent evidence of record, to include the Veteran's private 
medical records, internet research, and the statements of the 
Veteran, and provide a complete rationale for the opinion stated, 
relying on and citing to the records reviewed.  Accordingly, the 
Board finds that VA's duty to assist with respect to obtaining a 
VA examination or opinion with respect to the issue on appeal has 
been met.  38 C.F.R. § 3.159(c) (4). 

Under the circumstances of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the Veteran regarding what 
further evidence he should submit to substantiate his claim."  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Therefore, 
the Board is satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the implementing regulations 
and the record is ready for appellate review.

Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2009).  As 
a general matter, service connection for a disability on the 
basis of the merits of such a claim requires (1) the existence of 
a current disability; (2) the existence of the disease or injury 
in service, and; (3) a relationship or nexus between the current 
disability and any injury or disease during service.  Cuevas v. 
Principi, 3 Vet. App. 542 (1992).  That an injury occurred in 
service alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b) (2009).  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. 
§ 3.303(d) (2009).

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  This burden typically cannot be 
met by lay testimony because lay persons are not competent to 
offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  However, lay persons can provide an eye-witness 
account of a Veteran's visible symptoms.  See, e.g., Caldwell v. 
Derwinski, 1 Vet. App. 466, 469 (1991) (competent lay evidence 
concerning manifestations of a disease may form the basis for an 
award of service connection where a claimant develops a chronic 
disease within a presumptive period but has no in-service 
diagnosis of such disease).

The record reflects that the Veteran does not have the requisite 
medical expertise to diagnose his claimed disorders or render a 
competent medical opinion regarding their causes.  Thus, 
competent medical evidence showing that his claimed disorders are 
related to service is required.

I.  Scarlet Fever

The Veteran contends that he had scarlet fever while in service 
and is currently suffering from residuals of the scarlet fever.  

The Board notes initially that the Veteran did suffer from 
scarlet fever while on active duty.  Indeed, service treatment 
records dated April 1945 indicate that the Veteran was diagnosed 
with scarlet fever.  The record further notes that the Veteran 
was quarantined for 23 days and had a complete recovery.  There 
is no evidence that the Veteran suffered any complications as the 
result of the scarlet fever, including rheumatic fever.  The 
Board notes that the Veteran's July 1946 exit examination notes 
that he suffered from Scarlet fever in 1945, however a chest x-
ray was essentially negative and the Veteran's respiratory system 
was listed as normal.  There are no other medical issues noted on 
the exit examination report.  Since the episode of scarlet fever, 
there is no indication in the service or post-service medical 
history of a re-infection or that previous existing symptoms of 
the condition resumed.

In the August 2007 VA opinion, the reviewing physician noted that 
Scarlet fever is a non-suppurative complication of group A strep 
pharyngitis, which is self limited, lasts a few days, and is not 
associated with long term complications and that rather, it is 
the rheumatic fever, a delayed non-suppurative complication of 
group A strep pharyngitis which presents 2-3 weeks after the 
acute pharyngitis which can have long term complications.  The 
reviewing physician further notes that rheumatic fever and 
scarlet fever cannot be lumped together as a single disease 
entity.  As noted above, there is no evidence of record that the 
Veteran suffered from rheumatic fever following his episode of 
scarlet fever.  

The Board acknowledges the July 2008 private treating physician's 
letter which stated that Scarlet fever has a known complication 
of rheumatic heart disease which causes valvular abnormalities.  
However, as noted above, there is no evidence that the Veteran 
suffered from rheumatic fever following his episode of Scarlet 
fever and it is the rheumatic fever that results in further 
complications.  Indeed, even the private physician notes that the 
Veteran recovered from the Scarlet fever.  Nevertheless, the 
private physician opines that it is likely that the Veteran's 
illness during service resulted in his valvular conditions.  
However, as there is no evidence that the Veteran suffered from 
rheumatic fever following his episode of Scarlet fever, the Board 
finds that the opinion is based on inaccurate facts and is 
therefore found to be of less probative weight.  As held by the 
Court, "the probative value of medical opinion evidence is based 
on the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and the 
medical conclusion the physician reaches."  Guerrieri v. Brown, 4 
Vet. App. 467, 470 (1993).  The credibility and weight to be 
attached to these opinions is within the province of the Board.  
Id.  See also Owens v. Brown, 7 Vet. App. 429, 433 (1995) 
(holding that VA may favor the opinion of one competent medical 
expert over that of another when VA gives an adequate statement 
of reasons and bases).  As the August 2007 reviewing physician's 
opinion is based upon a review of the claims folder and the 
Veteran's medical history, the Board finds that it is entitled to 
the most weight.

Based upon these findings, the claim for service connection for 
residuals of scarlet fever is not substantiated.  In considering 
the claim on the merits, the Board must address whether there are 
any current residuals of scarlet fever apart from the other 
disabilities already claimed in this case, i.e., atrial 
fibrillation.  Also to be discussed is whether the underlying 
illness returned.  As noted above, according to the post-service 
treatment history, by all accounts scarlet fever resolved in 
service, and moreover did not produce additional impairment 
(beyond reference to the other disability addressed below as a 
separate claim).  There are private treatment records on file 
which pertain to the Veteran's cardiovascular health, none which 
identify a recurrence of scarlet fever.  There is no reference to 
any disease process that might be a readily apparent continuation 
of the same illness from service.  Again, this is apart from 
visiting the question yet of whether atrial fibrillation might be 
related to the incident of in- service infection.

As to the availability of a VA medical examination regarding this 
claim, as noted, medical opinion was obtained which essentially 
ruled out the likelihood of a post-service recurrence of scarlet 
fever.  Rather, the episode of scarlet fever by all indication 
had resolved during service, with no tangible residuals.  This 
opinion followed a detailed review of the available medical 
record, and thus was properly informed.  See Prejean v. West, 13 
Vet. App. 444, 448-49 (2000) (factors for assessing the probative 
value of a medical opinion include the medical expert's access to 
the claims file and the thoroughness and detail of the opinion);  
Boggs v. West, 11 Vet. App. 334, 340 (1998).  The opinion further 
corroborates the absence of continuation of scarlet fever, or 
related medical conditions following service.

The Board does not call into question the seriousness of the 
incident of scarlet fever during the Veteran's service, or the 
possibility that it could have led to future health 
ramifications, i.e., rheumatic fever.  At this stage though, 
there is no competent evidence of ongoing illness, or any present 
physical impairment with a demonstrable link to that prior 
illness.

Under VA law, the first criterion to establish service connection 
is competent evidence of the current disability claimed.  Moore 
v. Nicholson, 21 Vet. App. 211, 215 (2007), citing Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994) ('Compensation for service-
connected injury is limited to those claims which show a present 
disability.'); Hicks v. West, 12 Vet. App. 86, 89 (1998); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  See also 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ('Congress 
specifically limits entitlement for service-connected disease or 
injury to cases where such incidents have resulted in a 
disability.').  Without evidence of a current disability, service 
connection cannot be proven.
In this instance, the record is absent mention of any residuals 
of scarlet fever from service discharge, onwards.  Nor did the 
underlying disease process resume at any point.  Therefore, the 
criterion of a current disability is not shown.

The claim for service connection for residuals of scarlet fever 
therefore must be denied.  The preponderance of the evidence is 
against this claim, and under these circumstances the benefit-of-
the-doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

II.  Atrial Fibrillation, to include as secondary to Scarlet 
fever

The Veteran contends that he has atrial fibrillation to include 
as secondary to the scarlet fever he suffered while in-service.  

For secondary service connection, it must be shown that the 
disability for which the claim is made is proximately due to or 
the result of a service-connected disease or injury or that a 
service-connected disease or injury has chronically worsened the 
disability for which service connection is sought.  38 C.F.R. § 
3.310(a) (2008); Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).  

Initially, the Board notes that in August 2007, a VA doctor 
reviewed the Veteran's file and provided an opinion with regard 
to the Veteran's contentions.  The VA doctor opined that the 
Veteran's current atrial fibrillation is not related to his 
scarlet fever.  The doctor notes that scarlet fever is a non-
suppurative complication of Group A strep pharyngitis which only 
lasts a few days and has no long term complications.  He further 
notes that rheumatic fever is a delayed non-suppurative 
complication of Group A strep pharyngitis which presents 2-3 
weeks after the acute pharyngitis and includes long term 
complications such as rheumatic mitral stenosis.  Finally the 
doctor refers to an online response provided by the Veteran 
noting that valvular changes caused by scarlet/rheumatic fever 
may be a prime cause for the development of atrial fibrillation, 
and states that scarlet fever and rheumatic fever cannot be 
lumped together as a single disease entity and scarlet fever does 
not, in and of itself, lead to atrial fibrillation.  

Subsequently, the Board notes that the Veteran provided a letter 
from his private treating physician.  The Veteran's treating 
physician stated in the July 2008 letter that the Veteran 
suffered from severe mitral insufficiency along with moderate 
aortic insufficiency and as a result underwent both mitral and 
aortic valve replacements in 2001.  The physician further notes 
that scarlet fever has a complication of rheumatic heart disease 
causing valvular abnormalities and further opines that it is 
likely that the Veteran's illness while in service resulted in 
the Veteran's current valvular conditions.  Finally the physician 
states that the Veteran's current atrial fibrillation is related 
to his underlying congestive heart failure and valvular heart 
disease.

Noting the opposing opinion of the VA physician and the private 
physician, the Board referred the case for an expert opinion from 
a cardiologist with the Veteran's Health Administration (VHA).  
The specialist reviewed the claims file and specifically noted an 
operative report that revealed severe mitral regurgitation with 
prolapsed middle scallop of the posterior leaflet and moderate 
aortic regurgitation, but no fibrosis, scarring, or 
calcifications of either valve.  The specialist further noted 
that this operative report makes it obvious that the Veteran had 
degenerative mitral valve disease which led to the mitral 
prolapsed and/or chordal rupture which caused the mitral 
regurgitation that led to the enlargement and stretching of the 
left atrium causing atrial fibrillation.  The specialist offered 
the opinion that the Veteran has no current disorder that is 
related to the scarlet fever, but rather the Veteran's atrial 
fibrillation is due to the Veteran's degenerative mitral valve 
disease which has no relation to scarlet or rheumatic valvular 
disease.  As such, the Board finds that the specialist's opinion 
coupled with the VA physician's opinion, provides a negative 
nexus with regard to the Veteran's atrial fibrillation and the 
Scarlet fever he suffered while in service.  

Moreover, as discussed above, service connection for scarlet 
fever is denied.  As such, the Board finds that the Veteran's 
claim for atrial fibrillation fails on a secondary basis.  
However, the Board must address whether service connection may be 
granted for atrial fibrillation on a direct basis.  See Combee v. 
Brown, 34 F.3d 1039, 1040 (Fed. Cir. 1994).

In this regard, the Board notes that there is nothing in the 
Veteran's service treatment records with regard to in-service 
complaints of heart problems, to include atrial fibrillation.  As 
noted above the Veteran's July 1946 exit examination does not 
note any medical problems aside from the Veteran having suffered 
from Scarlet fever, indeed the examination report lists the 
Veteran's cardiovascular system as normal.  

Following service there is no indication that the Veteran sought 
treatment for any heart related disorders until May 2001, 
approximately fifty-five years after separation from service.  As 
such the Board finds that there is lack of continuity to directly 
link the Veteran's atrial fibrillation to his active duty 
service.  Moreover, there is no indication that the Veteran 
claims that he has had heart problems, particularly atrial 
fibrillation since service.

In addition to a lack of competent evidence providing any link 
between the Veteran's atrial fibrillation and his military 
service, the Board finds that the fifty-five year lapse in time 
between the Veteran's active service and the first complaints of 
heart problems weigh against the Veteran's claim.  The Board may, 
and will, consider in its assessment of a service connection the 
passage of a lengthy period of time wherein the Veteran has not 
complained of the malady at issue.  See Maxson v. West, 12 Vet. 
App. 453, 459 (1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) (en banc).

Finally the Board notes the Veteran's statements that he suffers 
from atrial fibrillation that is related to Scarlet fever he 
suffered while in service and while the Veteran as a lay person 
is competent to provide evidence regarding any symptomatology, he 
is not competent to provide evidence regarding diagnosis, 
including the severity of a disease or disorder, or etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay statements 
may be competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 
3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  See also Robinson v. 
Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (confirming that, 'in 
some cases, lay evidence will be competent and credible evidence 
of etiology').  However, the possibility of a causal relationship 
between one disability and another requires specialized training 
for a determination as to diagnosis and causation, and is 
therefore not susceptible of lay opinions on etiology.  Only a 
medical professional can provide evidence of a diagnosis or 
etiology of a disease or disorder.  Thus, the Veteran's 
statements are afforded no probative value with respect to the 
medical question of whether his atrial fibrillation is related to 
the Scarlet fever he suffered while in service.

In consideration of all of the above, the Board finds that a 
preponderance of the evidence is against the Veteran's claim of 
service connection for atrial fibrillation.  The Board has 
considered the benefit of the doubt rule; however, as a 
preponderance of the evidence is against this claim such rule 
does not apply and the claim must be denied.  38 U.S.C.A. 
§5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

Entitlement to service connection for scarlet fever is denied.

Entitlement to service connection for atrial fibrillation, to 
include as secondary to scarlet fever, is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


